Case 4:20-cv-00896-ALM-KPJ Document 5-2 Filed 11/25/20 Page 1 of 2 PageID #: 34



   1
                                          Exhibit B
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
 21
 22
 23
 24
 25
 26
 27
 28

                           COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                       PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                 - 14-
Case 4:20-cv-00896-ALM-KPJ Document 5-2 Filed 11/25/20 Page 2 of 2 PageID #: 35




    1
    2                                                      I
                                                    i :1ft
    3                                        sift     eader

    4
    5
    6
              Hi Michael,
    7
              We found that DC Chronicle News d n't follow our Community
    8
              Standards. It's against our standards to mislead people or Facebook by
   9          things like:

   10                 Misrepresenting your Page s identity or purpose ::-; | : '7|'.;l7| :

   11              • Using multiple Facebook accounts or sharing accounts between
                      multiple people 'Iftv'
   12              • Creating new accounts or taking other actions to avoi
   13                 restrictions on posting, commenting or sharing too much
                   • Making it difficult to know your content s origin or making your
   14
                : content seem more popular than ft is
   15
              We may unpublish, restrict or reduce the distribution of your Page f it
   16         goes against these or any of our other Community Standards again.

   17         These standards are in place to help keep Facebook safe for everyone.

  18         View Community Standards ftft                :7

   19         Thanks,

  20          The Facebook Team

  21
  22
  23
                         Thss r essage xi-rs! !o michael.moates@thenarrafiveiimes.org

  24
  25                                             . Header

                Facebook OornH<jni                Support i Facebook . C.
  26
  27
  28

                                 COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                             PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                           -15 -
